                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TIMOTHY P. DINEEN,

       Plaintiff,

v.                                                              Case No: 8:17-cv-1773-T-27AAS

NANCY BERRYHILL, Deputy
Commissioner for Operations, Social
Security Administration,

      Defendant.
___________________________________/

                                             ORDER

       BEFORE THE COURT is the Report and Recommendation from the Magistrate Judge

recommending that the decision of the Commissioner be affirmed and the complaint be dismissed.

(Dkt. 22). Neither party filed objections and the time for doing so has expired.

       A district court may accept, reject or modify a magistrate judge’s report and recommendation.

28 U.S.C. § 636(b)(1). In the absence of specific objections, there is no requirement that factual

findings be reviewed de novo, and the court may accept, reject or modify, in whole or in part, the

findings and recommendations. § 636(b)(1)(C); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). Legal conclusions are reviewed de novo, even in the absence of an objection. See LeCroy v.

McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citing United States v. Warren, 687 F.2d 347, 348

(11th Cir. 1982)); Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       After conducting a careful and complete review of the findings, conclusions, and

recommendations, and giving de novo review to matters of law,

       1.      The Report and Recommendation (Dkt. 22) is APPROVED and ADOPTED for all


                                                 1
purposes, including for appellate review.

        2.     The decision of the Commissioner is AFFIRMED. Plaintiff’s Complaint is

DISMISSED.

        3.     The Clerk shall enter final judgment in favor of Nancy Berryhill, Deputy

Commissioner for Operations, Social Security Administration and against the Plaintiff.

        4.     The Clerk is directed to CLOSE the file.

        DONE AND ORDERED this 18th day of January, 2019.



                                            /s/ James D. Whittemore
                                            JAMES D. WHITTEMORE
                                            United States District Judge
Copies to:     Counsel of record
               Pro Se Plaintiff




                                               2
